Name: 2004/474/EC:COMMISSION DECISION of 29 April 2004 deleting certain establishments of the list of establishments to which a transitional period has been granted in Poland (notified under document number C(2004) 1732) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  technology and technical regulations;  fisheries;  Europe;  European construction
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 160/74 COMMISSION DECISION of 29 April 2004 deleting certain establishments of the list of establishments to which a transitional period has been granted in Poland (notified under document number C(2004) 1731) (Text with EEA relevance) (2004/474/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia (1), and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia (2), and in particular Article 24, Annex XII, Chapter 6, Section B, subsection I, point 1, letter e) thereof, Whereas: (1) Poland has been granted a transitional period for certain establishments listed in Appendix B to Annex XII to the Act of Accession. (2) Poland requests that thirty-four meat establishments, four milk processing plants and two fish processing plants shall be deleted from Appendix B to the Annex XII to the Act of Accession. These establishments have achieved fully compliance with the community rules. (3) It is appropriate to update the relevant Appendices deleting establishments which have achieved full compliance with community rules. (4) The Standing Committee on the Food Chain and Animal Health has been informed of the measures provided for in this Decision. HAS ADOPTED THIS DECISION: Article 1 In Appendix B referred to in Chapter 6, Section B, subsection I, point 1 of Annex XII of the Act of Accession, the establishments listed in the Annex, are deleted. Article 2 This Decision shall apply subject to and as from the date of the entry into force of the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovakia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 236, 23.9.2003, p. 17. (2) OJ L 236, 23.9.2003, p. 33. ANNEX Poland No Vet. No Name of the establishment Meat establishments 1. 02080201 P.P.H. CEES - POL spolka jawna 8. 04020204 ZakÃ ady Miesne POLEMAT  Sp. zo.o 9. 04040201 PROVIMI POLSKA HOLDING Sp. zo.o OSNOWO 18. 06020201 Masarnia B.J. Niescior 33. 08040315 Gminna Spoldzielnia Samopomoc Chlopska  DOBROSLAWA  ZakÃ ad Miesny 34. 08040205 UBOJNIA DOBROSLAWA Sp. zo.o 68. 12100311 Handel i Skup Zywca oraz Miesa ZakÃ ad Rozbioru Labowa, Jacek Zaczyk 120. 18050304 ZakÃ ad Masarski Trio  Spolka jawna 123. 18110301 ZPM Makowski - Krzystyniak  s.j.  136. 20140204 ZakÃ ady MiÃsne Netter  149. 24020310 ZakÃ ad PrzetwÃ ³rstwa Miesnego HANDEREK SJ 159. 24040205 ZakÃ ady Miesne Aleksandria  Dariusz Moczarski 168. 24720306 ZMS Madej - Wrobel Sp. zo.o 173 24790211 ZakÃ ady MiÃsne "PREZROL" Sp. z o.o. 174. 24730212 Rzeznictwo- WÃdliniarstwo Antoni Wozniczka 176. 24670301 ZakÃ ad Miesny HAGA  179. 24170201 ZakÃ ady Miesne w Ã »ywcu Wojciech Dobija 208. 30090101 PrzedsiÃbiorstwo Produkcyjno Ushugowo Handlowe GALW-MIES 211. 30090301 Masarnia KWIATEK Z. Kwiatek 220. 30180205 ZakÃ ad Masarski Tadeusz Krawiec 223. 30200207 Ubij Masarnia T.E. Kowalscy sp. j 241. 30280101 Rzeznia Adam Kotecki 244. 30300108 Rzeznictwo Janusz i Marek Golab 245. 30300114 Skup-Uboj Zwierzat Sprzedaz 255. 32110301 Byk  spolka jawna Jacek Malinowski & Dariusz Osiniak 259. 32180302 Zaklad PrzetwÃ ³rstwa - Miesnego i Dodatkow - Masarskich s.c B. Niedzwiedzki - H. Niedzwiedzka White meat establishments 4. 02640501 WrocÃ awskie ZakÃ ady Drobiarskie S.A. w upadlosci 19. 12020601 PPH IMEX  G. Marek i S. Sala S. J. 20. 16070501 Bielickie ZakÃ ady Drobiarskie Sp. zo.o 42. 30010401 Ubojnia Drobiu Spoldzielnia ADOROL  47. 30180401 DROMICO  Sp. J. Uboj i Handel Drobiem E.I. L. Jedrzejak, Dera 48. 30180402 Ubojnia Drobiu Grzegorz Tuz 50. 30260401 Ubojnia Drobiu w Nieslabinie RSp Nieslabin - Zbrudzewo Cold stores 4. 06641101 Chlodnia MORS  Sp. zo.o Fish processing establishments 1. 02081802 Doral  P. Chmielewski, R. Kalinowski, J. Sierakowski, S.j. jawna 6. 14041802 PPH Homar  H. Kalinowski R. Kalinowski, S.j. jawna Milk establishments 3. 02051601 OSM Paszowice 20. 08031601 OSM Miedzyrzecz 50. 18101602 OSM w Lancucie, Oddzial Produkcyjny Bialobrzegi 93. 30061601 OSM w Jarocinie